UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A (Amendment No. 1) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51323 Micrus Endovascular Corporation (Exact name of registrant as specified in its charter) Delaware 23-2853441 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 821 Fox Lane SanJose, California (Address of principal executive offices) (Zip Code) (408)433-1400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01par value per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes£NoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filerR Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR As of September30, 2009, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $126.1million based on the closing sale price of such stock as reported on the NASDAQ Global Market. Shares of common stock held by each officer and director as of that date and by each person who owned 5% or more of the registrant’s outstanding common stock as of September30, 2009 have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of July 22, 2010 registrant had outstanding 16,585,666 shares of common stock, $0.01par value per share. DOCUMENTS INCORPORATED BY REFERENCE None MICRUS ENDOVASCULAR CORPORATION TABLE OF CONTENTS Page PARTIII Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 6 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accountant Fees and Services 24 PARTIV Item 15. Exhibits and Financial Statement Schedules 25 SIGNATURES EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 i EXPLANATORY NOTE On June 8, 2010, Micrus Endovascular Corporation (the “Company”) filed its Annual Report on Form 10-K for the year ended March 31, 2010 with the Securities and Exchange Commission (“SEC”). In that report, the Company indicated that it would file the information required by Part III of Form 10-K on or before July 29, 2010. Accordingly, the Company is amending its Annual Report on Form 10-K to provide such information. Except as set forth in this amendment, the Company is not amending or updating any information contained within its Annual Report on Form 10-K for the fiscal year ended March 31, 2010. PARTIII Item 10.Directors, Executive Officers and Corporate Governance DIRECTORS The name, age as of July 22, 2010, and year in which the term expires of each member of the Board of Directors is set forth below. Name of Director Age Positions and Offices Term Expires at Annual Meeting John T. Kilcoyne 51 Director, Chief Executive Officer and Chairman of Micrus Endovascular Corporation Michael L. Eagle 63 Director and Member of the Compensation Committee of the Board of Micrus Endovascular Corporation Fred Holubow 71 Director and Member of the Audit Committee and of the Nominating and Corporate Governance Committee of the Board of Micrus Endovascular Corporation L. Nelson Hopkins,M.D. 67 Director Francis J. Shammo 49 Director and Member of the Audit Committee and of the Nominating and Corporate Governance Committee of the Board of Micrus Endovascular Corporation Jeffrey H. Thiel 54 Director and Member of the Audit Committee and of the Nominating and Corporate Governance Committee of the Board of Micrus Endovascular Corporation Gregory H. Wolf 53 Director and Member of the Compensation Committee of the Board of Micrus Endovascular Corporation John T. Kilcoyne has served as our director since November 2004 and as our Chairman of the Board since September 2007. He has been our Chief Executive Officer since November 2004. Mr. Kilcoyne also held the position of President from November 2004 to September 2007. From May 2002 to May 2004, Mr.Kilcoyne served as the President and Chief Executive Officer of Solace Therapeutics, Inc., a medical device company. From November 1997 to January 2002, he served as the President and Chief Executive Officer of Endonetics, Inc., a medical device company. From February 1997 to November 1997, he served as the Vice President Sales and Marketing and New Business Development at Medical Scientific, Inc., a medical device company. From July 1993 to February 1997, he served as the Director of Marketing at Microsurge, Inc., a medical device company. Mr.Kilcoyne served in various sales and marketing positions with Guidant Corporation and Boston Scientific Corporation. Mr.Kilcoyne received his B.S. from Cornell University. Mr.Kilcoyne serves as a member of the board of directors of Onset Medical Corporation, Embrella Cardiovascular Corporation and Ellipse Technologies, which are private companies. Michael L. Eagle has served as our director since 2006. Mr.Eagle serves on the board of directors of Cadence Pharmaceuticals, Inc. and Somaxon Pharmaceuticals, both publicly traded companies. Mr.Eagle is a Founding Member of Barnard Life Sciences, LLC. Mr.Eagle served as Vice President of Manufacturing for Eli Lilly and Company from 1994 through 2001 and held a number of executive management positions with Eli Lilly and its subsidiaries throughout his career there. Mr.Eagle has a B.S. degree in mechanical engineering from Kettering University and an MBA from the Krannert School of Management at Purdue University. He 1 serves on the board of trustees of La Jolla Playhouse, on the Dean’s Senior Advisory Council of the Krannert School of Management at Purdue University and on the board of directors of the Futures for Children. FredHolubow has served as our director since July 1999. Since January 2001, Mr.Holubow has been a Managing Director of William Harris Investors, Inc., a registered investment advisory firm. From August 1982 to January 2001, Mr.Holubow served as Vice President of Pegasus Associates, a registered investment advisory firm he co-founded. He is a director of BioSante Pharmaceuticals, Inc, a publicly-traded pharmaceuticals company. He received his B.S. from the Massachusetts Institute of Technology and his MBA from the University of Chicago. L. Nelson Hopkins, M.D. has served as our director since September 1998. Dr.Hopkins has served as a Professor and Chairman of Neurosurgery at the State University of New York at Buffalo since January 1989 and as a Professor of Radiology at the State University of New York at Buffalo since July 1989. He received his B.A. from Rutgers University and his M.D. from Albany Medical College. Francis J.Shammo has served as our director since July 2004. Since October 2009, Mr. Shammo has served as President and CEO of Verizon Business and Telecom.From March 2009 to October 2009, Mr. Shammo served as President of Verizon Business.From September 2005 to March 2009, Mr.Shammo served as Senior Vice President and Chief Financial Officer of Verizon Business. From 2003 to September 2005, Mr.Shammo served as President of the West Area for Verizon Wireless, a telecommunications company. From 1995 to 2003, Mr.Shammo served as Vice President and Controller of Verizon Wireless. Mr.Shammo is a Certified Public Accountant. He received his B.S. in accounting from the Philadelphia College of Textiles and Science and his MBA from LaSalle University. Jeffrey H.Thiel has served as our director since 1999. Since October 2008, Mr. Thiel has served as President, Chief Executive Officer and Director of Devax, Inc., a medical device company. From December 2006 to October 2008, Mr.Thiel has served as President, Chief Operating Officer and Director of Devax, Inc. From June 2003 to December 2006, Mr.Thiel served as President, Chief Executive Officer and Director of Devax, Inc. From January 2001 until June 2002, Mr.Thiel served as President and Chief Executive Officer of Radiance Medical Systems, Inc., a medical device company. Prior to that, Mr.Thiel served as President and Chief Operating Officer of Radiance Medical Systems, Inc. from February 1999 until January 2001 and as Vice President of Operations from October 1996 until February 1999. Mr.Thiel received his B.S. in Economics from the University of Wisconsin-River Falls and his MBA from the College of St. Thomas. Gregory H.Wolf has served as our director since 2006. Mr. Wolf serves as Chairman of the Board of Directors of Max Endoscopy, an early stage developer of endoscopic accessory devices for gastrointestinal endoscopy. From March 2007 to October 2009, Mr.Wolf served as Chairman, President and Chief Executive Officer of Medical Card Systems, Inc. (“MCS”), a managed care organization based in SanJuan, Puerto Rico. From 2002 to 2005, Mr.Wolf served as the President of CIGNA Group Insurance as well as its subsidiaries, CIGNA Life Insurance Company of New York and Life Insurance Company of North America from 2002 to 2005. Mr.Wolf joined CIGNA in 2001 as a DivisionPresident. From 2000 to 2001, Mr.Wolf was Chairman and Chief Executive Officer of nextHR.com, an application service provider of human resource asset management services. From 1995 to 1999, Mr.Wolf held various positions with Humana, Inc., including Senior Vice President of Sales and Marketing, Chief Operating Officer, President and Chief Executive Officer. Mr.Wolf received his B.S. from Penn State University and a Master in Hospital and Health Services Administration from Central Michigan University. EXECUTIVE OFFICERS The following table provides information with respect to our executive officers as of July22, 2010: Name Age Position John T. Kilcoyne 51 Chairman of the Board and Chief Executive Officer (Principal Executive Officer) Robert A. Stern 53 President and Chief Operating Officer Gordon T. Sangster 57 Chief Financial Officer (Principal Financial Officer) Edward F. Ruppel, Jr. 44 Senior Vice President and Corporate Compliance Officer Robert C. Colloton 52 Vice President, Global Sales and Marketing R. Michael Crompton 52 Vice President of Regulatory Affairs, Clinical Research and Quality Carolyn M. Bruguera 44 Vice President and General Counsel Richard J. Snyder 66 Vice President of Human Resources John T.Kilcoyne’s biography is set forth under the heading “Directors.” 2 Robert A. Stern has served as our President and Chief Operating Officer since November 2007. Prior to that, Mr. Stern was our Executive Vice President and Chief Financial Officer from November 2004 to November 2007 and was our Vice President, Finance and Administration and Chief Financial Officer from January-November 2004. Mr.Stern was appointed our Secretary in March 2005. From September 2000 to January 2004, Mr.Stern served as the President and Chief Executive Officer of Context Connect, Inc., a telecommunications company. From March 2000 to September 2000, he served as the Executive Vice President of Quixel Capital Group, an investment holding company. From January 1996 to March 2000, he served as the Vice President and Chief Financial Officer of InnerDyne, Inc., a medical device company. From October 1991 to January 1996, he served as Vice President, Corporate Finance and Chief Financial Officer of RhoMed Incorporated, a pharmaceutical company. Since February 2009, Mr. Stern has served as a member of the board of directors of Nexeon MedSystems Inc., a private company and as the chairman of its audit committee.Mr.Stern received his B.S. in Business Administration from the University of New Hampshire, Whittemore School of Business and Economics, and his MBA from the University of New Mexico, Anderson School of Management. Gordon T. Sangster has served as our Chief Financial Officer since November 2007. From September 2006 to November 2007, Mr. Sangster served as Vice President of Finance and Chief Financial Officer of HemoSense, Inc., a publicly traded point-of-care clinical diagnostics company that was acquired by Inverness Medical Innovations, Inc. in November2007. From August2000 through September 2006, Mr.Sangster was Chief Financial Officer of A.P. Pharma, Inc., a publicly traded specialty pharmaceutical company. He also served as that company’s Vice President of Finance and Controller from April1993 to July2000. Previously, Mr.Sangster held various financial roles with Raychem, Inc. and CooperVision, Inc, a medical device company. He is a member of the Institute of Chartered Accountants in England and Wales. Edward F. Ruppel,Jr. joined us in June 2003 and is our Senior Vice President of Research and Development and Technical Operations.Since July 2006, Mr.Ruppel has also served as our Corporate Compliance Officer. From March 2001 to March 2003, Mr.Ruppel served as the Vice President of Operations of CBYON, Inc., a surgical navigation software and equipment company. From June 1994 to December 2000, he served as Director of Operations, among other management positions, for Biometric Imaging Inc., a subsidiary of Becton, Dickinson& Company, a medical technology company. Mr.Ruppel received his B.S. in Mechanical Engineering at the University of Rochester, and his MBA from TRIUM (jointly issued by New York University Leonard N. Stern School of Business, London School of Economics and HEC, School of Management, Paris). Robert C. Colloton joined us in March 2005 and is our Vice President, Global Sales and Marketing. From February 2003 to March 2005, Mr.Colloton served as the Vice President, Account and Market Development of VNUS Medical Technologies, Inc., a medical device company. Prior to this position, he also held the positions of Vice President, Worldwide Marketing and International Sales from April 2001 to February 2003 and Vice President, Worldwide Sales and Marketing from June 1999 to April 2001, at VNUS Medical Technologies, Inc. From June 1997 to June 1999, Mr.Colloton served as Vice President, Sales and Marketing of TransVascular, Inc., a medical device company. From January 1993 to June 1997, he served in various sales and marketing executive positions at Cardiometrics, Inc., a medical device company. Mr.Colloton received his B.S. in Business Administration at Miami University in Oxford, Ohio. R. Michael Crompton joined us in October 2006 and serves as our Vice President of Regulatory Affairs, Clinical Research and Quality. From March 2006 to September 2006, Mr.Crompton was a consultant to medical device companies and served as an instructor at the University of California, Santa Cruz, an appointment he still holds. From June 2005 to February 2006, he served as Vice President, Regulatory/Clinical Affairs& Quality Assurance at Spinal Kinetics, Inc, a medical device company. From October 2002 to June 2005 he served as Vice President, Regulatory/Clinical Affairs& Quality Assurance and Chief Compliance Officer at Carl Zeiss Meditec, Inc, a medical device company. From December 2000 to September 2002 he was the Vice President, Regulatory/Clinical Affairs& Quality Assurance at CryoVasular Systems, Inc, a medical device company. From May 1996 to November 2000 he served as Vice President, Regulatory Affairs& Quality Assurance at Symphoix Devices, a medical device company, Inc. He received his B.S. in biochemistry and masters degree in public health (biomedical sciences) from the University of California, Berkeley and his J.D. from the University of SanFrancisco School of Law. Carolyn M. Bruguera joined us in November 2005 and is our Vice President and General Counsel. From March 2004 to November 2005, she was a partner with Montgomery Law Group in MenloPark, specializing in corporate and securities law, and from 2000 to 2004 she was a partner with Thoits, Love, Hershberger& McLean in Palo Alto, which she joined as an associate in 1998. She was an associate with Venture Law Group from 1995-1998 and with Heller, Ehrman, White& McAuliffe from 1993-1995. Ms.Bruguera received her A.B. from Harvard University and her J.D. from the University of California, Berkeley’s Boalt Hall School of Law. Richard J. Snyder joined us in September 2006 and serves as our Vice President of Human Resources. From June 2005 to August 2006, he was the Vice President of Human Resources for Gateway Bank, a private mortgage banking company. Mr.Snyder acted as a Human Resources consultant to companies in the medical device, high tech and financial services industries from February 2002 to June 2005. Prior to 2002, Mr.Snyder served in Senior Human Resources positions, both international and domestic, with 3 Docent Inc., Lucent Technologies, Sybase, Bank of America and Citicorp. He received a B.A. in Economics from Macalester College and a M.A. in Industrial Relations from the University of Minnesota. Officers are elected by the Board of Directors. Each officer holds office until his or her successor is elected and qualified or until his or her earlier resignation or removal.There are no family relationships among any of the directors or executive officers of Micrus. CORPORATE GOVERNANCE Code of Business Conduct and Ethics We have adopted a written code of business conduct and ethics that applies to our directors, officers and employees, including our principal executive officer, principal financial officer, principal accounting officer or controller, and persons performing similar functions. We have posted information on our website about our corporate governance policies, including our Code of Ethics, and charters for the committees of the Board. The website can be found at www.micrusendovascular.com (Investor Relations – Corporate Governance). Meetings and Committees of the Board of Directors Directors are encouraged to attend our annual meetings of stockholders; however, there is no formal policy regarding attendance at annual meetings. Each of our directors serving at the time of the Company’s 2009 annual meeting of stockholders attended the annual meeting. During Micrus’ 2010 fiscal year, the Board met 9 times and took no action by unanimous written consent during the same period. Each director, with the exception of Mr. Henson, attended at least 75% of all Board and applicable committee meetings during this time. Mr. Henson resigned from the Board of Directors in December 2009. Prior to his resignation, Mr. Henson had been Chair of our Compensation Committee and a member of the Nominating and Corporate Governance Committee. The Board has three standing committees: the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee. Each of these committees has a written charter approved by the Board. A copy of each charter can be found on our website at www.micrusendovascular.com (Investor Relations – Corporate Governance). The current members of the committees are identified in the following table: Director Nominating and Corporate Governance Committee Compensation Committee Audit Committee Michael L. Eagle X Michael R. Henson (1) X X Fred Holubow X X L. Nelson Hopkins,M.D. John T. Kilcoyne Francis J. Shammo X X Jeffrey H. Thiel X X Gregory H. Wolf X Mr. Henson resigned effective December 31, 2009. Audit Committee.The Audit Committee held five meetings during the 2010 fiscal year. Our Audit Committee is composed of Messrs.Shammo (chairperson), Holubow and Thiel. Mr.Shammo is our Audit Committee financial expert as currently defined under applicable SEC rules and is an independent director as that term is defined under the NASDAQ listing standards. We believe that the composition of our Audit Committee meets the criteria for independence under, and the functioning of our Audit Committee complies with, the applicable requirements of the Sarbanes-Oxley Act of 2002 and the NASDAQ rules. The primary functions of our Audit Committee include: · reviewing and monitoring our accounting practices and financial reporting procedures and audits of our financial statements; · appointing, compensating and overseeing our independent auditors;and · reviewing and evaluating the effectiveness of our internal control over financial reporting. 4 Both our independent auditors and internal financial personnel regularly meet privately with our Audit Committee and have unrestricted access to this committee. Compensation Committee.The Compensation Committee held 8 meetings during the 2010 fiscal year and took action by unanimous written consent three times during the same period. Our Compensation Committee is currently composed of Messrs.Eagle and Wolf. Mr. Henson served as Chair of the Compensation Committee until December 31, 2009, when he resigned from the Board of Directors. Each member of our Compensation Committee is an “outside” director as that term is defined in Section162(m) of the Internal Revenue Code of 1986, as amended, and a “non-employee” director within the meaning of Rule16b-3 of the rules promulgated under the Securities Exchange Act of 1934, as amended. The functions of our Compensation Committee include: · determining the amount and form of compensation paid to our executive officers, employees and consultants; · reporting annually to our stockholders on executive compensation issues;and · administering our equity incentive plans, including the 2005 Equity Incentive Plan and the 2005 Employee Stock Purchase Plan. For additional information about our Compensation Committee, see “Compensation Discussion and Analysis – Compensation Committee” and “Compensation Discussion and Analysis – Role of Executives in Compensation Decisions, ” below. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee took action by unanimous written consent one time during the 2010 fiscal year. Our Nominating and Corporate Governance Committee is currently composed of Messrs.Holubow, Shammo, and Thiel. Mr. Henson served as a member of the Nominating and Corporate Governance Committee until December 31, 2009, when he resigned from the Board of Directors. Each member of our Nominating and Corporate Governance Committee is an independent director as that term is defined under the NASDAQ listing standards. The functions of our Nominating and Corporate Governance Committee include: · identifying and evaluating individuals, including individuals proposed by stockholders, qualified to serve as members of our Board; · making recommendations to the independent members of the Board with respect to candidates for election to the Board;and · reviewing and assessing our corporate governance guidelines and recommending changes to our corporate governance guidelines to the Board. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934 requires Micrus’ directors and executive officers, and persons who own more than ten percent of a registered class of Micrus’ equity securities, to file reports of ownership and changes in ownership of common stock and other equity securities of Micrus. We have adopted procedures to assist Micrus’ directors and officers in complying with these requirements, which include assisting officers and directors in preparing forms for filing. To our knowledge, based solely upon review of such reports furnished to us and written representations that no other reports were required, we believe that during the fiscal year ended March31, 2010, all Section16(a) filing requirements applicable to our officers, directors and greater-than-ten-percent stockholders were complied with on a timely basis. 5 Item 11.Executive Compensation COMPENSATION DISCUSSION AND ANALYSIS Executive Compensation Philosophy Our compensation philosophy provides the guiding principles for decisions made by the Compensation Committee of the Board of Directors (the “Committee”) for our executive officers. Our executive compensation is designed to attract and retain qualified key executives critical to our growth and long-term success. It is the objective of the Committee to have a portion of each executive’s compensation contingent upon our performance as well as upon the individual’s personal performance. We strive to link pay to performance and to the long-term interests of our stockholders by: · Ensuring that the executive team has clear goals and accountability with respect to financial and nonfinancial corporate performance; · Establishing pay opportunities that are competitive based on prevailing practices for our industry and the stage of our growth; · Assessing individual performance by setting individual goals within the context of our overall operating results; · Assessing whether our executive compensation programs provide an appropriate return on investment in light of the overall cost of the programs;and · Aligning pay incentives with the long-term interests of our stockholders. Compensation Committee The Committee is responsible for ensuring that executive compensation is responsibly and effectively designed, implemented, and administered with sound corporate governance practices. The Committee has authority to approve the philosophy and structure of the compensation programs for executives. The Committee has authority to determine the amount and form of compensation paid to the Company's executive officers, officers, employees, consultants and advisors and to review the performance of such persons in order to determine appropriate compensation, as well as to establish the Company's general compensation policies and practices and to administer plans and arrangements established pursuant to such policies and practices. The Committee may direct management to take such actions as are necessary and advisable to implement its compensation decisions in a manner consistent with its determinations. The Committee has exclusive authority with respect to compensation determinations affecting our chief executive officer and other executive officers, but may delegate its authority with regard to non-officer employees and consultants of the Company to officers and other appropriate Company supervisory personnel.While it has not done so, the Committee may delegate its authority to a subcommittee of the Committee or any other members of the Board, except with respect to compensation determinations for our chief executive officer, which remain the exclusive authority of the Committee. In addition, to the extent permitted by applicable law, the Committee may delegate to one or more officers of the Company (or other appropriate supervisory personnel) the authority to grant stock options and other stock awards to employees who are not executive officers or members of the Board of the Company or of any subsidiary of the Company. During fiscal year 2010, the Committee consisted of three independent, nonemployee directors as defined by the listing standards of the NASDAQ stock market: Michael R. Henson, MichaelL. Eagle, and Gregory H. Wolf. Mr. Henson resigned from the Company’s Board of Directors effective December 31, 2009. Accordingly, the Committee currently consists of Messrs. Eagle and Wolf. The Committee’s charter is available at www.micrusendovascular.com (Investor Relations— Corporate Governance). The Committee reassesses this charter annually and recommends any proposed changes to the Board for approval. During the 2010 fiscal year, the Committee did not recommend any proposed changes to the charter. The Committee annually reviews and approves compensation for our chief executive officer (“CEO”) and our other executive officers. This includes base salaries, cash incentive awards, equity awards (including grants of stock options, restricted stock and restricted stock units), severance arrangements (including change in control provisions), and other typical benefit arrangements. Role of Executives in Compensation Decisions The Committee sets compensation for the CEO and the other executive officers. In determining the CEO’s compensation, the Committee solicits input from the full Board and reviews compensation analysis developed by a third party compensation consultant, 6 Radford Surveys + Consulting, before making final decisions. The CEO is not present when the Committee reviews his performance and determines his compensation. Our CEO, the Vice President of Human Resources and others from our finance and legal departments (hereafter referred to as “Management”) assist and support the Committee. They develop compensation proposals for Committee consideration, analyze competitive compensation information, and provide analyses of the status of compensation programs such as levels of stock ownership and the holding value or the hypothetical gain from the unvested option shares if exercised at various prices. However, Management does not have decision-making authority in regards to executive officer compensation. The CEO and President/COO annually (fiscal year end) review the performance of the executive officers other than the CEO. The CEO recommends base salary adjustments, cash incentive awards, equity awards (including grants of stock options, restricted stock and restricted stock units), and promotions. The Committee reviews these recommendations when making decisions on compensation for the executive officers. Use of Outside Consultants While we may use consultants to assist in the evaluation of executive officer compensation, the Committee has the sole authority to retain and terminate its own compensation consultant as it sees fit. The Committee also has authority to obtain advice and assistance from internal or external legal, accounting or other advisers. During the 2008 fiscal year, we engaged Radford Surveys + Consulting to providea compensation analysis for all executive officers, to determine how the compensation of our officers compared with the compensation paid to officers of our peer group. The Company did not engage Radford Surveys + Consulting or any other compensation consultant during fiscal year 2010 and Radford Surveys + Consulting has performed no other services for us other than the provision of the executive compensation analysis during the 2008 fiscal year. The Committee reviewed and considered the information provided by Radford Surveys + Consulting when making decisions on fiscal 2009 base salaries, cash incentive awards and equity awards for executive officers and their conclusions with respect to fiscal 2009 base salaries, cash incentive awards and equity awards formed the basis for their evaluation of compensation during fiscal year 2010. Benchmarking of Compensation Based on the Radford Surveys + Consulting compensation analysis prepared in the 2008 fiscal year, the Committee determined the peer group, based on product or industry, revenue level, geographic location, number of employees, and competitors for executive talent in our labor markets (collectively, the “peer group”). The peer group applicable during fiscal year 2010 was the same as approved in fiscal year 2008 and is as follows, with each having the following respective net sales or revenues for their then most recent 12months (each in millions): ABAXIS, Inc. ($124.6) Alphatec Holdings, Inc. ($132.2) AngioDynamics, Inc. ($195.1) ATS Medical, Inc. ($75.7) Conceptus, Inc. ($131.4) Cyberonics, Inc. ($143.6) Ev3, Inc. ($449.1) Exactech, Inc. ($177.3) ICU Medical, Inc. ($231.5) Kensey Nash Corp ($82.1) LeMaitre Vascular, Inc. ($50.9) NuVasive, Inc. ($370.3) Quidel Corp ($164.3) 7 SonoSite, Inc. ($227.4) Volcano Corp ($227.9) The peer group is reviewed and updated each year to the extent the Committee determines that the previous year’s peer group is no longer appropriate to ensure that the comparisons are meaningful. Pay Mix The total cash compensation and the ratio of fixed base salary and target cash incentive award components are established for executives based on competitive market practices of our peer group determined from the benchmark surveys prepared by Radford Surveys + Consulting. This mix between fixed base salary and cash incentives is comparable to that for similar positions reviewed in the peer group. The specific percentages for each Named Executive Officer (as defined below under the Summary Compensation Table) are described below. Total Compensation Mix (base salary, short-term cash incentives, long-term equity incentives and executive benefits and perquisites) % of Total Compensation that is: % of Performance Based Total Compensation that is: % of Total Compensation that is: Name Performance Based (1) Fixed (2) Annual (3) Long- Term (4) Cash Based (5) Equity Based (6) John T. Kilcoyne 37% 63% 26% 74% 72% 28% Robert A. Stern 35% 65% 30% 70% 76% 24% Gordon T. Sangster 40% 60% 25% 75% 70% 30% Edward F. Ruppel, Jr. 55% 45% 13% 87% 52% 48% Robert C. Colloton 50% 50% 65% 35% 82% 18% Short-term cash incentives plus long-term equity incentives divided by total compensation Base salary plus executive benefits and perquisites divided by total compensation Short-term cash incentives divided by short-term cash incentives plus long-term equity incentives Long-term equity incentives divided by short-term cash incentives plus long-term equity incentives Base salary plus short-term cash incentives and executive benefits and perquisites divided by total compensation Long-term equity incentives divided by total compensation Target Pay Positioning For the 2010 fiscal year, we did not target a specific percentile of our peer group for purposes of positioning our base salary, target cash incentives and stock grants for our Named Executive Officers. Rather, the Committee relied on its analysis of the peer group data provided for the 2009 fiscal year to reach determinations with respect to compensation amounts in the 2010 fiscal year as well as its subjective evaluation of market conditions and executives' personal contributions relative to the Company's overall performance to conclude that the various elements of Named Executive Officer compensation remained competitive and reasonable relative to the peer group. Elements of Compensation Our executive compensation program has three major components: fixed base salary, short-term cash incentives, and long-term equity incentives. We also provide to our executives the same comprehensive retirement and health benefits program that is provided to our other full-time employees. These programs are designed to attract, retain, and motivate highly effective executives to achieve our business goals and improve stockholder value, as described below. Compensation Component Purpose Base Salary Designed to attract and retain qualified executives with market-competitive pay for comparable positions with comparable experience and competence of executive. 8 Compensation Component Purpose Micrus Bonus Program Designed to attract and retain qualified executives and pay for annual performance based on achievement of revenue, EPS and cash flow goals. Long-Term Incentives Designed to attract and retain qualified executives and pay for long-term performancewith stock options that align with stockholder value. Executive Benefits Competitiveness with industry practices. Total Compensation Designed to attract and retain qualified executives, incentivize performance and maximize long-term stockholder value. The Committee's determination with respect to each of these individual elements of compensation for any executive officer does not affect the Committee's determination with respect to any other element of compensation. Base Salary For the 2010 fiscal year, base salary levels were established primarily on the basis of an individual officer’s qualifications, performance and relevant experience, the strategic goals for which he or she has responsibility, the compensation levels at similar companies and the incentives necessary to attract and retain qualified management. Base salary may be adjusted each year to take into account the individual’s performance and to maintain a competitive salary structure. Specifically, the base salary increases between fiscal 2009 to fiscal 2010, as set forth in the table below, were based on the Committee’s assessment of the foregoing criteria with respect to each officer and the Committee’s review of the surveys of our peer group prepared by Radford Surveys + Consulting. Additionally, the Committee takes into account general economic and business conditions. Each Named Executive Officer’s salary is based primarily on his or her individual performance and not on the overall performance of the Company. The percentage increase for each officer was based on the Committee’s evaluation of the performance of the officer during the previous fiscal year. Base salaries for the Named Executive Officers for fiscal 2010 and 2009, and the percentage increases between periods, are as follows: Name Percentage Increase Between Periods John T. Kilcoyne $ $ 3% Robert A. Stern 3% Gordon T. Sangster 12% Edward F. Ruppel, Jr. 13% Robert C. Colloton 3% The percentage increase for Mr. Sangster reflected the Committee's decision to adjust his salary to market pay for his position.The percentage increase for Mr. Ruppel reflected his promotion to Senior Vice President and Corporate Compliance Officer and the additional duties and responsibilities associated therewith. Cash-Based Incentive Compensation When setting the performance goals for our cash bonus programs, we establish goals that are “SMART” performance goals (specific, measurable, achievable, realistic and timely). We expect that our executives, through their hard-work and determination, will achieve these goals which are critical to our growth and long-term success. Cash bonuses are awarded on a discretionary basis to executive officers and are typically tied to their success in achieving designated individual goals and our success in achieving specific corporate and department goals. Each participant’s target bonus is based upon a percentage of their base salary, which percentage is determined by the Committee with respect to our CEO and by our CEO with respect to executive officers other than him and as approved by the Committee. 9 For the 2010 fiscal year, we implemented a Bonus Program for certain executive and senior employees, including our Named Executive Officers.Under the Bonus Program, each Named Executive Officer was eligible to receive a bonus payment equal to up to 16.5% of his or her base salary for the 2010 fiscal year.The payment was conditioned upon both the achievement of three specific corporate objectives and approval of the payment by the Committee.The objectives were achievement of a specific revenue target of $83 million for the 2010 fiscal year; positive earnings per share for the 2010 fiscal year; and positive cash flow for the 2010 fiscal year. All objectives were required to be met in order for a bonus payment to be made and payment was subject to the discretion of the Committee even if the bonus criteria were met. The Bonus Program replaced and superseded the Company’s prior bonus program under which our executives were eligible for bonus payments during prior fiscal years. The modified Bonus Program reflected a decision by the Committee to lower the total bonus amount for which executives are eligible in order to reduce costs and conserve cash.The Committee determined that elimination of departmental and personal goals would ensure the application of a uniform, objective standard to all executives and more completely align their bonus targets with our primary corporate goals. The Company's revenues for the 2010 fiscal year were $91.1 million, earnings for the 2010 fiscal year were $0.69 per diluted share and cash and cash equivalents totaled $17.1 million at the beginning of the 2010 fiscal year and $30.1 million at the end of the 2010 fiscal year.Accordingly, the Committee determined that all of these goals were attained for the 2010 fiscal year, such that each of the Named Executive Officers received bonus payments for the 2010 fiscal year of 16.5% of their respective base salaries. Cash bonuses earned by our Named Executive Officers for fiscal 2010 were as follows: Name $ Amount % Target John T. Kilcoyne $ 16.5% Robert A. Stern 16.5% Gordon T. Sangster 16.5% Edward F. Ruppel, Jr. 16.5% Robert C. Colloton 16.5% In addition to the bonus that Mr. Colloton was eligible to earn pursuant to the above for the 2010 fiscal year, Mr. Colloton was eligible to receive incentive commission payments of up to 0.2% of U.S. GAAP recognized revenue from our North America, Latin America and European sales, subject to the Company meeting minimum worldwide sales revenue milestones of approximately $15.1 million, $14.6 million, $16.8 million and $17.8 million for the first through fourth fiscal quarters, respectively, and a minimum gross margin percentage of 72% for each quarter. Such payments were paid on a quarterly basis and were subject to adjustment ranging from 90% - 110% based on gross margins in excess of the minimum percentage.For fiscal 2010, Mr. Colloton received incentive commission payments totaling $145,333, consisting of payments of $28,394, $39,952, $31,537 and $45,451 for the first through fourth fiscal quarters of 2010 as a result of adjusted worldwide sales revenues of approximately $17.2 million, $18.2 million, $19.1 million and $21.6 million and adjusted gross margin percentages of approximately 77.2%, 79.0%, 77.7% and 75.5% for such periods. In addition to the bonus that Mr. Ruppel was eligible to earn pursuant to the Bonus Program, in connection with Mr. Ruppel’s promotion to Senior Vice President and Corporate Compliance Officer, he is eligible to receive a performance bonus of up to 10% of his base salary to the extent certain performance milestones are achieved on or before October 1, 2010.Mr. Ruppel must remain employed by the Company through the date the performance milestones are achieved in order to receive this performance bonus. For the 2011 fiscal year, the Committee retained the general Bonus Program structure described above but amended the Bonus Program to provide for an increased bonus opportunity for achievement of up to 125% of Company revenue and profit goals.In addition, the Committee amended the bonus program to provide for a pro-rated payout for performance equal to or above 90% of the plan for both of those performance metrics. For the 2011 fiscal year the Committee determined that Mr. Colloton will also be eligible to receive incentive commission payments of up to 0.2% of the Company's worldwide sales revenue for the fiscal year, subject to the Company meeting certain worldwide sales revenue and gross margin milestones.Such payments shall be payable on a quarterly basis if the worldwide sales revenue and gross margin milestones are satisfied for such quarter, provided that Mr. Colloton remains employed by the Company, and are subject to adjustment ranging from 93% - 110% based on gross margins in excess of the minimum percentage.If Mr. Colloton ceases to be an employee of the Company, the incentive commission payment shall be payable on a pro-rated basis to reflect sales made while Mr. Colloton was employed by the Company.The Committee is entitled to amend or terminate Mr. Colloton’s incentive commission plan upon notice to Mr. Colloton, effective as of the end of any month. Long-Term Incentive Compensation We utilize our 2005 Equity Incentive Plan (the “Plan”) to retain our executives and other key employees and to provide them additional incentives to maximize long-term stockholder values. The Board of Directors has delegated to the Committee exclusive authority to implement equity awards to the executive officers. Awards granted under the Plan generally take the form of stock options designed to give the recipient a significant equity stake that generates value only upon appreciation in the value of our stock and 10 thereby closely align his or her interests with those of our stockholders. Factors considered in determining the size of such awards include the individual’s position, his or her performance and responsibilities, and internal comparability, and the Committee considered such factors when implementing the option grants that are reported in the “Grant of Plan-Based Awards” table below. The Committee also has the discretion to grant restricted stock or restricted stock units under the Plan. Our Named Executive Officers are eligible to participate in our company-wide service award program, pursuant to which we award to each full-time employee 25 shares of our common stock for each 5-year period of continuous service.For the 2010 fiscal year, Mr. Kilcoyne and Mr. Colloton were each awarded 25 shares of our common stock. Each option grant allows the executive officer to acquire shares of common stock at a fixed price per share (the closing price of our common stock on the date of grant) over a specified period of time (up to 10years or less in the event the executive terminates service with us). The options typically vest over a four-year period at the rate of 25% on the one year anniversary of the vesting commencement date, and 1/48thof the total number of shares subject to the option vest each month thereafter, contingent upon the executive officer’s continued service with us. Accordingly, the option will provide a return to the executive officer only if he or she remains in our service, and then only if the market price of our common stock appreciates over the option term. In May 2009, the Committee approved option grants to the Named Executive Officers on a single occasion, in connection with the review of the Executives’ overall compensation for the fiscal year.The Committee granted options covering 50,000 shares to Mr. Kilcoyne, 35,000 shares to each of Mr. Stern and Mr. Sangster and 25,000 shares to each of Mr. Ruppel and Mr. Colloton. In determining the amount of option shares to be granted, the Committee considered the following factors: · The Chief Executive Officer’s performance evaluation and the Board feedback; · The Chief Executive Officer’s recommendation (for all Named Executive Officers except himself); · The relative level of equity incentives among the Named Executive Officers; · Demand in the labor market; · Retention objectives and retention power of unvested equity; · Long-term succession and organization development plans; and · Peer group analysis from Radford Surveys + Consulting. In January 2010, the Committee granted options covering an additional 25,000 shares to Mr. Ruppel in connection with the expansion of his responsibility to include the position of Vice President of Research and Development. The Committee determined that these options were within an appropriate range for “refresher” grants based on the Radford Surveys + Consulting analysis of peer group executives. Stock Ownership Guidelines We currently do not require our directors or executive officers to own a particular amount of our common stock.The Committee believes that the stock and option holdings of our directors and executive officers are sufficient at this time to provide them incentive to perform for us and to align this group’s interests with those of our stockholders. Defined Contribution Plans We have a 401(k) plan, which allows our executive officers and other employees to defer up to 75% of their pretax salary up to the maximum allowed under Internal Revenue Service regulations. The 401(k) plan permits us to make discretionary matching contributions; however, we have not to date made any such discretionary matching contributions. Change of Control and Severance Arrangements Our employment agreement with Mr.Kilcoyne provides that in the event Mr.Kilcoyne’s employment is terminated other than for cause, death or disability at any time, whether or not there is a change of control, he will be entitled to severance payments equal to six months of his then-current base salary. Our employment agreement with Mr.Stern provides that, if there is a change of control and, within the twelve month period following the change of control, Mr.Stern’s employment is terminated other than for cause, death or disability or Mr.Stern resigns for 11 good reason, Mr.Stern will receive severance payments equal to twelve months of his then-current base salary.Furthermore, if we terminate Mr.Stern’s employment other than for cause, death or disability at any time, whether or not there is a change of control, Mr.Stern will receive severance payments equal to twelve months of his then-current base salary, subject to certain limitations. Our employment agreement with Mr.Colloton provides that, if we terminate Mr.Colloton’s employment other than for cause, death or disability at any time, whether or not there is a change of control, Mr.Colloton will receive severance payments equal to six months of his then-current base salary. In addition to the foregoing specific contractual arrangements, in fiscal 2008, we approved for all executives of the Company (including the Named Executive Officers) vesting acceleration pursuant to which their options will become fully vested in the event of an involuntary termination of their employment or their resignation for good reason within three months prior to or up totwelve months after a change of control. We believe this vesting acceleration, which requires both a change in control and an involuntary termination within a reasonable period before or after a change in control, is important to protect our officers from any involuntary termination associated with a change in control. On December 12, 2008, we amended the offer letters with John Kilcoyne, Bob Stern and Bob Colloton for the purpose of complying with Internal Revenue Code Section 409A with respect to the cash severance payments.These amendments did not change the cash severance amounts. On July 10, 2010, we entered into the Severance Agreements with each of our Named Executive Officers other than Mr. Stern and on July 11, 2010, we entered into the Retention Agreements with each of our Named Executive Officers, each as described below under the heading “Compensation Discussion and Analysis – Actions Since the End of Fiscal 2010.” Other Elements of Compensation and Perquisites Medical Insurance.We provide each Named Executive Officer with such health, dental and optical insurance as we may from time to time make available to our other full-time employees based in the same jurisdiction. Life and Disability Insurance.We provide each Named Executive Officer with such disability and/or life insurance on the same terms as to other full-time employees. Perquisites. We pay various commuting costs for Mr. Kilcoyne, as further detailed in the “Summary Compensation” Table below, to help him travel between his home residence and our principal executive offices.We originally agreed to pay these commuting costs for the first twelve months of his employment with us and have deemed it to be in our best interest to continue this policy. Financial Restatements, Tax and Accounting Policies Financial Restatement.Our Committee has not adopted a policy on whether or not we will make retroactive adjustments to any cash or equity-based incentive compensation paid to executive officers (or others) where the payment was predicated upon the achievement of financial results that were subsequently the subject of a restatement.Our Committee believes that this issue is best addressed if and when a need actually arises, when all of the facts regarding the restatement are known. Tax and Accounting Treatment of Compensation.Section162(m) of the Internal Revenue Code places a limit of $1million per person on the amount of compensation that we may deduct in any one year with respect to each of our Named Executive Officers other than the chief financial officer.There is an exemption from the $1million limitation for performance-based compensation that meets certain requirements.Grants of options under the Plan are intended to qualify for the exemption.Restricted stock awards under the Plan, as well as performance cash awards, may qualify for the exemption if certain additional requirements are satisfied.To maintain flexibility in compensating officers in a manner designed to promote varying corporate goals, the Committee has not adopted a policy requiring all compensation to be deductible.Although tax deductions for some amounts that we pay to our Named Executive Officers as compensation may be limited by section162(m), that limitation does not result in the current payment of increased federal income taxes by us due to our significant net operating loss carry-forwards. The Committee may approve compensation or changes to plans, programs or awards that may cause the compensation or awards to exceed the limitation under section162(m) if it determines that such action is appropriate and in our best interests. We account for equity compensation paid to our employees in accordance with FASB ASC Topic 718, which requires us to estimate and record an expense for each award of equity compensation over the service period of the award.Accounting rules also require us to record cash compensation as an expense at the time the obligation is accrued.We have not tailored our executive compensation program to achieve particular accounting results. 12 Risk Considerations The Committee considers, in reviewing the Company’s compensation program, whether the program encourages taking unnecessary or excessive risks.During 2010, management, with the input of the Company’s human resources, legal and risk oversight personnel, reviewed the Company’s compensation practices and policies to identify whether they believed these practices and policies created excessive or unnecessary risks. Their findings were presented to the Committee and the Board of Directors for consideration. After consideration of the information presented, the Committee concluded that the Company’s compensation program does not encourage unnecessary or excessive risk taking. In reaching this conclusion, the Committee considered both the cash and equity components of compensation, as well as the Company’s bonus and sales incentive compensation arrangements at all levels of the Company. With respect to cash compensation, the Committee noted that base salaries are fixed in amount and thus do not encourage risk taking. Separately, while performance-based cash bonus awards under the Company’s bonus plan focus on achievement of annual goals, and annual goals may encourage a focus on shorter-term performance, the bonus plans do not represent a majority of any individual’s total compensation opportunities. In addition, as described above, the Company’s bonus plans are tied to attainment of corporate performance metrics that create incentives for employees to achieve certain annual strategic and operational goals designed to translate into longer-term financial performance. The Committee believes that the bonus plan appropriately balances risk and the desire to focus employees on specific annual goals important to the Company’s near-term and longer-term future financial success, and that the bonus plan does not encourage unnecessary or excessive risk taking.The Committee considered the Company’s sales incentive compensation arrangements and determined that they provide a suitable incentive to encourage short and long-term Company performance by tying compensation to revenue, and that the Company has significant controls in place to ensure that sales incentive compensation payments are properly accounted for and remain linked to actual recognized revenue. A significant portion of the compensation provided to executive officers and other employees of the Company is in the form of long-term equity incentive awards that are important to help further align the interests of the recipient with those of the Company’s stockholders. The Committee believes that these awards do not encourage unnecessary or excessive risk taking because the ultimate value of the awards is tied to the Company’s stock price. Furthermore, these equity awards are staggered and subject to long-term vesting schedules to help ensure that recipients have significant value tied to long-term Company stock price performance. Actions Since the End of Fiscal 2010 On July 11, 2010, the Company, Johnson & Johnson, a New Jersey corporation (“Parent”), and Cope Acquisition Corp., a wholly-owned subsidiary of Parent (“Merger Sub”), entered into an agreement and plan of merger, pursuant to which Merger Sub will be merged with and into the Company, with the Company continuing after the merger as the surviving corporation and a wholly-owned subsidiary of Parent, subject to the terms and conditions of such agreement. In connection with the execution of the merger agreement, our Board of Directors approved and the Company entered into letter agreements, dated as of July 10, 2010, with Messrs. Ruppel and Sangster, amending and supplementing each such executive officer’s offer letter with the Company to provide for severance payments to such executive officers under the circumstances described below (the “New Severance Agreements”). The New Severance Agreements entitle the applicable executive officer to severance payments equal to such executive officer’s base salary as in effect on the termination date for six months following (i) termination of employment by the Company other than for cause, death or permanent disability or by such executive officer for good reason within twelve months after a change in control of the Company or (ii) termination of employment by the Company other than for cause, death or permanent disability that does not occur within twelve months after a change in control of the Company. The Company also entered into letter agreements, dated as of July 10, 2010, with Messrs. Kilcoyne and Colloton, amending their existing offer letters with the Company and superseding the prior amendments thereto, which had provided for payment of six months’ worth of severance under specified conditions (the “Amended Severance Agreements” and together with the New Severance Agreements, the “Severance Agreements”).The Amended Severance Agreements provide Mr. Colloton and Mr. Kilcoyne with severance rights consistent with those granted under the New Severance Agreements. In connection with the execution of the merger agreement and as a condition to the willingness of Parent and Merger Sub to enter into the merger agreement, our Board of Directors approved, and concurrently with the execution of the merger agreement the Company entered into, agreements with Messrs. Kilcoyne, Stern, Sangster, Ruppel, Jr. and Colloton (the “Retention Agreements”).Under the Retention Agreements, in exchange for agreeing to limit the circumstances under which he may terminate employment for good reason on and after the closing of the merger and receive severance, each such executive officer is entitled to retention payments (the “Retention Bonus”) equal to such employee’s base salary for six months, payable over a six-month period (or, in the case of Mr. Stern, twelve months, payable over a twelve-month period), provided that he remains an active, full-time 13 employee of the Company or its affiliates for the twelve-month period following the closing of the merger.Under the Retention Agreements, each such executive officer is only entitled to severance payments in the event that his employment is terminated by the Company other than for cause, death or permanent disability or by such executive officer for good reason (as limited by the Retention Agreements) within twelve months after the closing of the merger.The Retention Agreements also provide that if an executive officer becomes entitled to payment of the Retention Bonus, such executive officer will not be entitled to any severance payments or benefits under any employment or other agreement and that no stock option, restricted stock unit or other equity-based or equity-related award granted to him on or after the closing will be subject to accelerated vesting in connection with a termination of employment.The Retention Bonuses are conditioned upon the applicable executive officer executing a general waiver and release of claims provided by the Company.The Retention Agreements provide that they will be null and void if the merger agreement is terminated prior to closing. EXECUTIVE COMPENSATION Summary Compensation Table The following table shows all of the compensation earned by (a)our principal executive officer, (b)our principal financial officer, and (c)our three most highly compensated executive officers, in each case for the fiscal year ended March31, 2010, 2009 and 2008(collectively the “Named Executive Officers”) as described above under the headings “Compensation Discussion and Analysis – Elements of Compensation,” “– Change of Control and Severance Arrangements” and below under the heading “Executive Compensation – Potential Payments upon Termination or Change of Control.” Name and Principal Position Year Salary Stock Awards ($) (1) Option Awards ($) (1) Non-Equity Incentive Plan Compensation ($) (2) All Other Compensation ($) (3) Total ($) John T. Kilcoyne $ Chairman of the Board and - Chief Executive Officer - Robert A. Stern - President and Chief Operating Officer - Gordon T. Sangster - Chief Financial Officer (4) - - Edward F. Ruppel, Jr. - Senior Vice President and Corporate Compliance Officer (5) - Robert C. Colloton Vice President of Global - Sales and Marketing - The amounts in these columns reflect the aggregate grant date fair value for stock awards and option awards granted to each named executive officer in fiscal 2010, 2009 and 2008 computed in accordance with FASB ASC Topic 718. The grant date fair value of each option award is calculated on the date of grant using the Black-Scholes pricing model. For a more detailed discussion on the valuation model and assumptions used to calculate the fair value of our options, refer to Note 12 in the Notes to the Consolidated Financial Statements contained in our Annual Report on Form 10-K for period ended March31, 2010. The amounts in this column reflect cash bonuses earned during fiscal 2010, 2009 and 2008 and for Mr. Colloton, certain incentive commission payments.In fiscal 2010, Mr. Colloton received incentive commission payments of $145,333 and he also received incentive commission payments in fiscal 2009 and 2008. Represents the amount paid by Micrus for the Named Executive Officers’ life insurance premiums. For Mr. Kilcoyne, in fiscal 2010, the amount also includes $4,733 in airfare reimbursement and $22,370 in housing allowance. In fiscal 2009 and 2008, the amount for Mr. Kilcoyne includes airfare reimbursement, housing allowance and the costs of his spouse’s participation in our annual President Club event. For Mr. Colloton, in fiscal 2010, 2009 and 2008, the amount also includes the cost of his spouse’s participation in our annual President Club event. For Mr. Ruppel, in fiscal 2008, the amount includes tuition reimbursement for his continuing education of $116,900. Mr. Sangster joined the Company in November 2007; therefore his salary for fiscal 2008 did not represent a full year of salary. Mr. Ruppel was promoted to Senior Vice President and Corporate Compliance Officer in January 2010 and received a salary increase in connection with such promotion. The salary increase was not retroactive and was in effect for only part of fiscal 2010. 14 Grant of Plan-Based Awards in Last Fiscal Year The following table provides information concerning grants of plan-based awards to each of our Named Executive Officers during the fiscal year ended March31, 2010. Plan-based awards were granted to our Named Executive Officers during fiscal 2010 under our 2005 Equity Incentive Plan. The material terms of these awards and the material plan provisions relevant to these awards are described in the footnotes to the table below and above under the heading “Compensation Discussion and Analysis – Elements of Compensation,” “– Change of Control and Severance Arrangements” and below under the heading “Executive Compensation – Potential Payments upon Termination or Change of Control.” Estimated Future Payouts Under Non-Equity Incentive Plan Awards Name Grant Date Threshold Target Maximum All Other Stock Awards: Number of Shares of Stock or Units (#) All Other Option Awards: Number of Securities Underlying Options (#) Exercise or Base Price of Option Awards ($/Sh) Grant Date Fair Value of Stock and Option Awards John T. Kilcoyne - - $ $ - 5/26/2009 - $ $ 11/30/2009 - - - 25 - - Robert A. Stern - 5/26/2009 - Gordon T. Sangster - 5/26/2009 - Edward F. Ruppel, Jr. - 5/26/2009 - 1/14/2010 - Robert C. Colloton - 5/26/2009 - 3/1/2010 - - - 25 - - Under the terms of the 2005 Equity Incentive Plan, stock options must be granted with a per share exercise price equal to the fair market value of a share of our common stock on the date of grant. For purposes of the 2005 Equity Incentive Plan, the fair market value of our common stock is the closing sale price of our common stock, as reported by the NASDAQ. The amounts in this column reflect the aggregate grant date fair value for stock awards and option awards granted to each Named Executive Officer during the fiscal year ended March 31, 2010 computed in accordance with FASB ASC Topic 718. The grant date fair value of each option award is calculated on the date of grant using the Black-Scholes pricing model. The option awarded to Messrs. Kilcoyne, Stern, Sangster, Ruppel and Colloton on May 26, 2009, had a grant date present value of $4.17 per option share. The option awarded to Mr. Ruppel on January 14, 2010, had a grant date present value of $7.91 per option share. For a more detailed discussion on the valuation model and assumptions used to calculate the fair value of our options, refer to Note 12 in the Notes to the Consolidated Financial Statements contained in our Annual Report on Form 10-K for period ended March 31, 2010, which was filed with the SEC on June 8, 2010. These amounts represent the target payout of 16.5% of base salary under the Micrus Bonus Program. There is no threshold amount of payout under the Micrus Bonus Plan. These amounts represent the maximum payout of 16.5% of base salary under the Micrus Bonus Program. Represents the maximum estimated payout for Mr. Ruppel’s performance bonus.There is no threshold for payout under Mr. Ruppel’s performance bonus arrangement. Represents the target estimated payout for Mr. Colloton’s incentive commission payments, with no adjustment for gross margin.There is no threshold for payout nor is there a maximum payout under Mr. Colloton’s incentive commission payment arrangement. 15 Outstanding Equity Awards at Fiscal Year-End The following table provides information concerning unexercised options, stock that has not vested, and equity incentive plan awards for each Named Executive Officer outstanding as of the end of the fiscal year ended March31, 2010 on an award-by-award basis. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END Option Awards Stock Awards Name Grant Date Number ofSecurities Underlying Unexercised Options (#) Exercisable Number ofSecurities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock that have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) (1) John T. Kilcoyne 11/29/2004 (1
